PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/855,060
Filing Date: 12 Aug 2010
Appellant(s): Ebadollahi et al.



__________________
Gregory A. Melnick (Reg. No. 71,820)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/03/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejections and claim interpretation are applicable to the appealed claims: 35 U.S.C. 112, sixth paragraph interpretation, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 101.
Examiner submits that there is no argument nor a clarification in response to the 35 U.S.C. 112, sixth paragraph interpretation and also for 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of the claims.

(2) Response to Arguments:
Argument 1: claims are not directed to an abstract idea:
Appellant argues that elements of claim 1 are not abstract idea, because they describe a particular system that executed particular set of steps that delineate a specific system and specific approach for predicting patient prognosis based on a plurality of customized quantitative measurements, and applying treatment plans based on the patient prognosis to a physical query patient. Appellant also argues that the claimed approach would not preempt approaches that use rules of a different structure or different techniques. In response, Examiner respectfully submits that claim limitations are directed to an abstract idea of a mental process (constructing similarity functions from a plurality of quantitative measurement data sources, customizing the data sources by weighing each data source, predicting an outcome measure of each of a plurality of treatment plans, identifying one or more treatment plans with positive outcome estimates by taking treatment parameters for each of the mathematical calculations (computing a time warping distance from recent longitudinal events in a timeline of a query patient to an entire history of a similar patient to provide longitudinal alignment). Furthermore, the current claims do not recite any improvement to the technology, nor an improvement to the functioning of the computer itself. 
Examiner also submits that the claims recite “selecting a treatment plan with a best predicted outcome estimate for the query patient from the identified treatment plans with positive outcome estimates” and none of the claims recite “applying a treatment plans based on the patient prognosis”. The claims are directed to predicting and selecting a treatment plan with a best outcome. Claim limitations are directed to mental processes and mathematical calculations as explained above and also in the previous office action.
Appellant argues that the current claims recite a sensor which provides quantitative measures of voltage or other parameter would not be ab abstract idea. In response, Examiner submits that “patient sensor” and using sensor measurements are well-understood, routine and conventional activities known by the healthcare industry. The current specification recites:
“Patient similarity measures may be determined in a plurality of ways. In one particularly useful embodiment, similarity measures may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements. To compute this specific notion of similarity, a distance 
The current application uses patient sensors as a tool to obtain data, and does not specify what kind of sensor (device) being used. Accordingly, for instance, obtaining blood pressure data from a patient using blood pressure meter is a well-understood, routine and conventional activity known by the healthcare industry. Hence, obtaining patient data from a patient sensor is not sufficient to amount to significantly more than the judicial exception.

Argument 2: claims are directed to an improvement:
Appellant argues that the current claims are directed to selection of a real-world medical treatment plan with a best predicted outcome for real-world medical patients improves diagnosis and treatment. In response, Examiner submits that there is no particular treatment selected by the claimed invention and thus there is no practical application within the meaning of Vanda. See MPEP 2106.04(d)(2). Nor is the selected treatment required to be implemented. There is also no physical improvement to the technological environment to which the claims are confined (a generic computer). The claims, at best, provide an improvement to the generalized abstract idea of “system and method for predicting long-term patient outcome” (see Brief at Pg. 11). However, an improved abstract idea is still an abstract idea. Predicting a treatment plan with a best predicted outcome estimate for the patient is not an improvement to the technology, and is, at best, an improvement to the abstract idea. An improved abstract idea is still an abstract idea.
Appellant argues that claims 1, 8 and 17 performs functions which are unconventional steps previously unknown to the industry to which the inventions of these claims pertain. In response, Examiner submits that these is no support in the current specification on the claimed limitations accomplished by an unconventional way. For instance, the current specification recites “A prediction 
Appellant argues that Examiner did not provide a support for claimed features constituting functions that are well-understood, routine and conventional activities previously known to the pertinent industry. In response, Examiner submits that “patient sensor” and “using sensor measurements” are found to be a well-understood, routine and conventional activities known by the healthcare industry. The current specification recites:
“Patient similarity measures may be determined in a plurality of ways. In one particularly useful embodiment, similarity measures may be determined using localized supervised metric learning (LSML) to provide a patient similarity measure. When a physician looks for similar patients in a database, the similarity is often based not only on quantitative measurements such as lab results, sensor measurements, age and sex, but also on the physician's assessment of the disease type and stage. The assessment would potentially influence the relative importance a physician places on different measurements or groups of measurements. To compute this specific notion of similarity, a distance 
Therefore, the arguments are not persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626 
                                                                                                                                                                                                       /JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.